                                                                                                         Case 4:19-cv-01308-JST Document 68-1 Filed 05/18/20 Page 1 of 8



                                                                                                   1   Squire Patton Boggs (US) LLP
                                                                                                       Joseph A. Meckes (State Bar # 190279)
                                                                                                   2   joseph.meckes@squirepb.com
                                                                                                       Rafael M. Langer-Osuna (State Bar # 300948)
                                                                                                   3   rafael.langerosuna@squirepb.com
                                                                                                       275 Battery Street, Suite 2600
                                                                                                   4   San Francisco, California 94111
                                                                                                       Telephone:     +1 415 954 0200
                                                                                                   5   Facsimile:     +1 415 393 9887

                                                                                                   6   Attorneys for Defendant
                                                                                                       THE OAKLAND COMMUNITY POOLS
                                                                                                   7   PROJECT, INC.

                                                                                                   8
                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                   9
                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                  10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       KEITH F. BELL, PH.D.,                               Case No. 4:19-cv-01308-JST
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                                              Plaintiff,                   DECLARATION OF RAFAEL M.
                                                                                                  13                                                       LANGER-OSUNA IN SUPPORT OF
                                                                                                                v.                                         DEFENDANT THE OAKLAND
                                                                                                  14                                                       COMMUNITY POOLS PROJECT,
                                                                                                       THE OAKLAND COMMUNITY POOLS                         INC.’S MOTION FOR ATTORNEYS’
                                                                                                  15   PROJECT, INC.; and Does 1 to 20,                    FEES

                                                                                                  16                          Defendants.                  Judge: Hon. Jon S. Tigar
                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28

                                                                                                                                                                 DECLARATION OF RAFAEL M. LANGER-
                                                                                                                                                                            OSUNA 4:19-CV-01308-JST
                                                                                                       010-9064-3242/1/AMERICAS
                                                                                                            Case 4:19-cv-01308-JST Document 68-1 Filed 05/18/20 Page 2 of 8



                                                                                                   1                              DECLARATION OF RAFAEL M. LANGER-OSUNA

                                                                                                   2            I, Rafael M. Langer-Osuna, declare:

                                                                                                   3   1.       I am a member of the State Bar of California, licensed to practice before this Court, and

                                                                                                   4   am a partner of Squire Patton Boggs (US) LLP (“SPB”). I submit this declaration in support of

                                                                                                   5   Defendant The Oakland Community Pools Project, Inc.’s (“OCPP”) Motion for Attorneys’ Fees,

                                                                                                   6   filed concurrently herewith. I have personal knowledge of the matters set forth in this

                                                                                                   7   declaration, and, if called as a witness, I could and would competently testify thereto.

                                                                                                   8   2.       My partner Joseph Meckes asked me to assist with this matter. Over the course of 2019,

                                                                                                   9   Mr. Meckes transferred lead counsel responsibility for this matter to me. I continued to consult
                                                                                                  10   with Mr. Meckes on this matter but have assumed primary responsibility for this matter since
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   approximately August of 2019. In that time, I have used this matter to train associates and law
                                                                San Francisco, California 94111




                                                                                                  12   clerks (summer associates and German interns). This has had the dual effect of reducing some of
                               275 Battery Street, Suite 2600




                                                                                                  13   the time spent by attorneys who bill at higher rates and has also resulted in occasions where more

                                                                                                  14   than one attorney has attended a hearing, a deposition or similar matter. As noted further below,

                                                                                                  15   as the latter practice would not ordinarily occur on a billable matter of this size or, if it did, I

                                                                                                  16   would write off, rather than bill, that time, I have already discounted more than these amounts

                                                                                                  17   from the fees requested here. With that caveat, I believe all time expended on this matter, as

                                                                                                  18   described below and in the documents attached to this declaration, was both necessary and

                                                                                                  19   reasonably dedicated to this matter.
                                                                                                  20   3.       On November 21, 2019, OCPP took Plaintiff’s deposition. Both I and my associate,

                                                                                                  21   Melanie Cockrum, deposed Plaintiff. My partner Joseph Meckes also attended portions of the

                                                                                                  22   deposition. Attached as Exhibit A is a true and correct copy of relevant excerpts of Plaintiff’s

                                                                                                  23   deposition.

                                                                                                  24   4.       On September 3, 2019, OCPP provided responses to Plaintiff’s Request for Production,

                                                                                                  25   Interrogatories, and Request for Admission. None of Plaintiff’s discovery requests relate to the

                                                                                                  26   archiving of OCPP’s website. Attached as Exhibit B is a true and correct copy of OCPP’s

                                                                                                  27   responses to Plaintiff’s Discovery. Additionally, Plaintiff did not attempt to take the deposition

                                                                                                  28

                                                                                                                                                                      DECLARATION OF RAFAEL M. LANGER-
                                                                                                                                                         -2-                     OSUNA 4:19-CV-01308-JST
                                                                                                       010-9064-3242/1/AMERICAS
                                                                                                            Case 4:19-cv-01308-JST Document 68-1 Filed 05/18/20 Page 3 of 8



                                                                                                   1   of anyone at OCPP. Nor did Plaintiff produce the expert report from the case Bell v. Caught My

                                                                                                   2   Eye Photography, 2:18-cv-00961.

                                                                                                   3   5.       In total, Plaintiff produced approximately 1257 pages of documents in discovery and

                                                                                                   4   OCPP produced approximately 896 pages of documents in discovery.

                                                                                                   5   6.       Plaintiff marked both the expert report of Marcus Reading and his deposition from a prior

                                                                                                   6   case (Bell v. Moawad Group, LLC, 326 F.Supp.3d 918 (D. Ariz. 2018)), as “attorney’s eyes

                                                                                                   7   only.” When these designations were challenged, he never substantiated the basis for the

                                                                                                   8   confidentiality designation. Attached as Composite Exhibit C are true and correct copies of three

                                                                                                   9   email threads in which I request that Plaintiff substantiate his confidentiality designations for the
                                                                                                  10   expert report of Marcus Reading and the aforementioned deposition transcript. As to the latter, I
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   never received any further response from counsel for Plaintiff – neither before nor after the
                                                                San Francisco, California 94111




                                                                                                  12   deadline to move to protect the designation passed on October 25, 2019. Similarly, Plaintiff
                               275 Battery Street, Suite 2600




                                                                                                  13   never sought to mark as confidential any portion of his deposition transcript in this action.

                                                                                                  14   7.       During the course of discovery in this action, Plaintiff required OCPP to seek an order

                                                                                                  15   requiring Plaintiff’s physical appearance at his deposition in the Northern District of California.

                                                                                                  16   8.       On November 14, 2019, I sent an email to Plaintiff’s counsel regarding not having

                                                                                                  17   received Plaintiff’s updated interrogatory responses. Having still not received Plaintiff’s updated

                                                                                                  18   interrogatory responses, on November 20, 2019, the day before Plaintiff’s deposition, I sent a

                                                                                                  19   further follow up email to Plaintiff’s counsel. Nearing the end of the day on November 20, 2019,
                                                                                                  20   I again sent a follow up email to Plaintiff’s counsel, this time stating that receiving Plaintiff’s

                                                                                                  21   updated interrogatory responses any later could result in delay of the deposition. I did not receive

                                                                                                  22   the updated responses until late on the night before the deposition. Attached as Exhibit D is a true

                                                                                                  23   and correct copy of the email thread between myself and Plaintiff’s counsel regarding Plaintiff’s

                                                                                                  24   updated interrogatory responses.

                                                                                                  25   9.       On November 25, 2019, I sent an email to Plaintiff’s counsel alerting them to the Rule 11

                                                                                                  26   issues in Plaintiff’s complaint that were identified and confirmed during Plaintiff’s deposition.

                                                                                                  27   Attached as Exhibit E is a true and correct copy of the email I sent to Plaintiff’s counsel regarding

                                                                                                  28   Rule 11.

                                                                                                                                                                     DECLARATION OF RAFAEL M. LANGER-
                                                                                                                                                        -3-                     OSUNA 4:19-CV-01308-JST
                                                                                                       010-9064-3242/1/AMERICAS
                                                                                                         Case 4:19-cv-01308-JST Document 68-1 Filed 05/18/20 Page 4 of 8



                                                                                                   1   10.      A motion was drafted under Federal Rules of Civil Procedure Rule 11 regarding the false

                                                                                                   2   statement in paragraph 25 of Plaintiff’s complaint. This motion was sent to Plaintiff’s counsel,

                                                                                                   3   but it was not filed with the Court. I believe the time expended drafting this motion was

                                                                                                   4   reasonable and necessary. Attached as Exhibit F is a true and correct copy of the Rule 11 Motion

                                                                                                   5   that was served on Plaintiff’s counsel.

                                                                                                   6   11.      Shortly after the Rule 11 motion was sent, a number of Plaintiff’s counsel moved to

                                                                                                   7   withdraw from the case. Plaintiff’s efforts to substitute new counsel were not compliant with the

                                                                                                   8   local rules. This required additional work on the part of my team.

                                                                                                   9   12.      On January 10, 2020, Plaintiff filed a motion for summary judgment. After Plaintiff
                                                                                                  10   effected a substitution of counsel, OCPP filed its cross motion for summary judgment and
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   opposition on February 19, 2020.
                                                                San Francisco, California 94111




                                                                                                  12   13.      NERA Economic Consulting, Inc. provided pro bono expert services for OCPP in this
                               275 Battery Street, Suite 2600




                                                                                                  13   matter. Attached as Exhibit G is a true and correct copy of a spreadsheet detailing the time

                                                                                                  14   NERA spent on this matter and the corresponding billing rates. SPB spent an appropriate amount

                                                                                                  15   of time working with Mr. Daniel Werner to craft a report to rebut the expert report of Marcus

                                                                                                  16   Reading.

                                                                                                  17   14.      During the course of SPB’s representation on this matter, which has spanned two years,

                                                                                                  18   SPB’s hourly rates were adjusted to more accurately reflect market rates at similar firms in the

                                                                                                  19   San Francisco Bay Area.
                                                                                                  20   15.      From the commencement of the case through the date of the Court’s order on the Motions

                                                                                                  21   for Summary Judgment, SPB expended 345.67 hours, totaling $170,625.35 in fees. I believe such

                                                                                                  22   expenditures were necessarily incurred. This case was taken on pro bono and invoices were not

                                                                                                  23   prepared and sent to the client. Attached as Exhibit H is a true and correct copy of detailed

                                                                                                  24   summary billing by timekeeper generated by SPB’s accounting department in the ordinary course

                                                                                                  25   of business. Certain entries that might reveal attorney-client privileged matter or work product

                                                                                                  26   have been redacted. If the Court would like to review unredacted narratives, these can be

                                                                                                  27   supplied for in camera inspection.

                                                                                                  28

                                                                                                                                                                   DECLARATION OF RAFAEL M. LANGER-
                                                                                                                                                       -4-                    OSUNA 4:19-CV-01308-JST
                                                                                                       010-9064-3242/1/AMERICAS
                                                                                                         Case 4:19-cv-01308-JST Document 68-1 Filed 05/18/20 Page 5 of 8



                                                                                                   1   16.      I have reviewed the time records for accuracy and reasonableness. My team took

                                                                                                   2   advantage of this case to train attorneys, and as a result, some of the time expended would not

                                                                                                   3   necessarily have been spent had we been contemporaneously billing a client for this matter. As a

                                                                                                   4   result, SPB is not seeking all fees to which it may be entitled. Attached for the Court’s

                                                                                                   5   convenience, as Exhibit I, is a true and correct copy of a spreadsheet representing time entries

                                                                                                   6   where more than one attorney attended the same hearing or deposition. SPB has discounted the

                                                                                                   7   fees it seeks to $120,000, reducing its original fee amount by approximately one third. This

                                                                                                   8   discount exceeds the total on Exhibit I.

                                                                                                   9   17.      I sought records relating to Bell v. Granite School District using Utah Code Section 63G-
                                                                                                  10   2-204. This provision of Utah law is referred as “GRAMA” and is roughly equivalent to 5 U.S.

                                                                                                       Code § 552 (commonly referred to as FOIA). I requested records from Douglas R. Larson, who I
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12   understand to be the custodian of the relevant materials. Attached as Exhibit J is a true and
                               275 Battery Street, Suite 2600




                                                                                                  13   correct copy of my GRAMA request to Mr. Larson, Mr. Larson’s cover letter responding to my

                                                                                                  14   GRAMA request, and the materials Mr. Larson provided in response to my GRAMA request as

                                                                                                  15   they were attached to his cover letter.

                                                                                                  16                          THE WORK PERFORMED BY SPB IS REASONABLE

                                                                                                  17   18.      From its commencement in March 2019, the parties actively litigated and contested the

                                                                                                  18   action. A total of 345.67 hours, totaling $170,625.35 in attorneys’ fees, was spent on this case.

                                                                                                  19   All of the following work, all of which I deemed (and still deem) reasonably necessary to
                                                                                                  20   properly defend OCPP:

                                                                                                  21         a. Undertake a voluminous document collection and review;

                                                                                                  22         b. Review and analyze an unorganized voluminous production of documents by Plaintiff;

                                                                                                  23         c. Prepare for and conduct Plaintiff’s deposition;

                                                                                                  24         d. Prepare a Rule 11 Motion;

                                                                                                  25         e. Prepare a motion for summary judgment and defend against Plaintiff’s motion for

                                                                                                  26            summary judgment.

                                                                                                  27

                                                                                                  28

                                                                                                                                                                   DECLARATION OF RAFAEL M. LANGER-
                                                                                                                                                        -5-                   OSUNA 4:19-CV-01308-JST
                                                                                                       010-9064-3242/1/AMERICAS
                                                                                                         Case 4:19-cv-01308-JST Document 68-1 Filed 05/18/20 Page 6 of 8



                                                                                                   1   19.      My role in this action included its day-to-day management, client communications,

                                                                                                   2   communications with opposing counsel, taking Plaintiff’s deposition, preparing the Rule 11

                                                                                                   3   motion, and preparing and opposing the summary judgment motions. Over the course of the

                                                                                                   4   action, I devoted 126.07 hours to this action at a total cost of $73,520.85.

                                                                                                   5   20.      Joseph A. Meckes billed approximately 46.50 hours to this action at a total cost of

                                                                                                   6   $42,090.00. Mr. Meckes participated in overall strategy, supervising the preparation of the

                                                                                                   7   motion for summary judgment and opposition to Plaintiff’s motion for summary judgment, and

                                                                                                   8   supervising of day-to-day management.

                                                                                                   9   21.      Melanie P. Cockrum billed approximately 131.90 hours to this action at a total cost of
                                                                                                  10   $47,613.00. Ms. Cockrum was responsible for research related to OCPP’s motion for summary
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   judgment, OCPP’s opposition to Plaintiff’s motion for summary judgment, drafting of those same
                                                                San Francisco, California 94111




                                                                                                  12   motions, deposition preparation, and the research and drafting of the Rule 11 motion.
                               275 Battery Street, Suite 2600




                                                                                                  13                                  SPB’S RATES ARE REASONABLE

                                                                                                  14   22.      I am a partner at SPB with a focus on commercial litigation. I was admitted to practice

                                                                                                  15   law in Florida in 2011 and in California in 2014. The billing rate for my services in this matter

                                                                                                  16   was $555 for 2019 and $675 for 2020. Based on my experience in working with and against

                                                                                                  17   other firms in various lawsuits, it has been my experience that the rates charged by SPB attorneys

                                                                                                  18   are comparable to the rates for other San Francisco Bay Area attorneys with similar experience

                                                                                                  19   and skill sets. Attached as Exhibit K is a true and correct copy of my law firm biography, which
                                                                                                  20   outlines my experience as a lawyer.

                                                                                                  21   23.      Joseph A. Meckes is a partner at SPB who has worked with me on this case. The billing

                                                                                                  22   rate for his services in this matter was $880 for 2019 and $925 for 2020. Based on my experience

                                                                                                  23   in working with and against other firms in various lawsuits, this rate is consistent with the rates

                                                                                                  24   charged by other San Francisco Bay Area attorneys with similar experience and skill sets.

                                                                                                  25   24.      Melanie P. Cockrum is a litigation associate at SPB who has worked with me on this case.

                                                                                                  26   The billing rate for her services in this matter was $350 for 2019 and $370 for 2020. Based on

                                                                                                  27   my experience in working with and against other firms in various lawsuits, this rate is consistent

                                                                                                  28

                                                                                                                                                                    DECLARATION OF RAFAEL M. LANGER-
                                                                                                                                                       -6-                     OSUNA 4:19-CV-01308-JST
                                                                                                       010-9064-3242/1/AMERICAS
                                                                                                          Case 4:19-cv-01308-JST Document 68-1 Filed 05/18/20 Page 7 of 8



                                                                                                   1   with the rates charged by other San Francisco Bay Area attorneys with similar experience and

                                                                                                   2   skill sets.

                                                                                                   3   25.      John B. Belfiore was a litigation paralegal at SPB for over 15 years. During the relevant

                                                                                                   4   period, his billing rate was $375. Based on my experience in working with and against other

                                                                                                   5   firms in various lawsuits, this rate is consistent with the rates charged by other San Francisco Bay

                                                                                                   6   Area paralegals with similar experience and skill sets.

                                                                                                   7   26.      Andrew Laing is a litigation support analyst at SPB. It is my experience that using his

                                                                                                   8   expertise on matters helps to reduce the amount of time spent by other timekeepers and, thus, his

                                                                                                   9   rate is justified and reasonable.
                                                                                                  10   27.      Katherine A. Sharpless was a summer associate at SPB. Fees related to her time have not
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   been included in the total fees requested.
                                                                San Francisco, California 94111




                                                                                                  12   28.      No fees were recorded by the German interns who assisted with this matter. SPB is not
                               275 Battery Street, Suite 2600




                                                                                                  13   attempting to account for their time which, on balance, reduced the amount of time that had to be

                                                                                                  14   spent by attorneys who bill for their time.

                                                                                                  15   29.      Based on my knowledge of hourly rates charged by comparably sized firms in the San

                                                                                                  16   Francisco Bay Area, the hourly rates of all SPB attorneys and paralegals who worked on this case

                                                                                                  17   are those normally charged by the firm and are within the rates of comparable firms in the San

                                                                                                  18   Francisco Bay Area.

                                                                                                  19                                MEET AND CONFER REQUIREMENT
                                                                                                  20   30.      As required by Local Rule 54-5(b), and in an effort to avoid the necessity of filing this

                                                                                                  21   motion, Plaintiff’s counsel and I met and conferred telephonically on May 11, 2020. I requested

                                                                                                  22   Plaintiff’s counsel get back to me on Plaintiff’s position on the matter by May 13, 2020. On May

                                                                                                  23   13, 2020, Plaintiff’s counsel rejected my offer for a compromise. I further responded later that

                                                                                                  24   week in an effort to continue negotiations. Plaintiff’s counsel never responded to my follow up.

                                                                                                  25   Ultimately, no resolution was reached. Attached as Exhibit L is a true and correct copy of the

                                                                                                  26   email thread between myself and Plaintiff’s counsel.

                                                                                                  27   ////

                                                                                                  28   ////

                                                                                                                                                                     DECLARATION OF RAFAEL M. LANGER-
                                                                                                                                                        -7-                     OSUNA 4:19-CV-01308-JST
                                                                                                       010-9064-3242/1/AMERICAS
                                                                                                         Case 4:19-cv-01308-JST Document 68-1 Filed 05/18/20 Page 8 of 8



                                                                                                   1            I declare under penalty of perjury under the laws of the United States of America that the

                                                                                                   2   foregoing is true and correct. Executed on this 18th day of May 2020.

                                                                                                   3
                                                                                                                                                                     /s/Rafael Langer-Osuna__
                                                                                                   4                                                                 Rafael M. Langer-Osuna
                                                                                                   5

                                                                                                   6

                                                                                                   7

                                                                                                   8

                                                                                                   9
                                                                                                  10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13

                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28

                                                                                                                                                                    DECLARATION OF RAFAEL M. LANGER-
                                                                                                                                                       -8-                     OSUNA 4:19-CV-01308-JST
                                                                                                       010-9064-3242/1/AMERICAS
